             Case 3:20-cv-05045-BHS Document 37 Filed 08/07/20 Page 1 of 4



1                                                                    The Honorable Benjamin H. Settle

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT TACOMA

10   AMERICAN DELTA PARTY; and                                 NO. 3:20-cv-05045-BHS
     ROQUE “ROCKY” DE LA FUENTE,
11                                                             SECOND DECLARATION OF
                                 Plaintiffs,                   LORI AUGINO IN SUPPORT OF
12                                                             DEFENDANT’S MOTION FOR
             v.                                                SUMMARY JUDGMENT
13
     KIM WYMAN, in her official capacity as
14   the Secretary of State of the State of
     Washington,
15
                                 Defendant.
16

17          I, Lori Augino, declare as follows:

18          1.      I am over eighteen years of age and competent to testify. The information stated

19   below is true and correct and based on my own knowledge.

20          2.      I currently serve as the Director of Elections in the Office of the Secretary of State

21   of Washington. My job entails ensuring Washington’s elections are conducted in a transparent,

22   accurate, consistent, and secure manner. This includes, among other duties, assisting county

23   auditors with conducting elections, working on election-related policy for the Secretary of State,

24   processing candidate filings, certifying certain candidates for the ballot, and certifying elections.

25   I have held this position for 7 years.

26


       SECOND DECLARATION OF LORI                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                                 1125 Washington Street SE
       AUGINO IN SUPPORT OF                                                           PO Box 40100
       DEFENDANT’S MOTION FOR                                                    Olympia, WA 98504-0100
       SUMMARY JUDGMENT                                                               (360) 753-6200
       No. 3:20-cv-05045-BHS
             Case 3:20-cv-05045-BHS Document 37 Filed 08/07/20 Page 2 of 4



1            3.     On May 5, 2020, Governor Jay Inslee issued Proclamation 20-53, which

2    suspended the requirement that candidates who are unable to pay the filing fee in order to run

3    for office must instead submit a nominating petition that includes signatures. As a result,

4    candidates were able to run for office without paying a filing fee or submitting signatures.

5            4.     Nine individuals appeared on the primary election ballot without paying a filing

6    fee or submitting signatures.

7            5.     At this time, counties are continuing to count ballots. As of the morning of

8    August 7, 2020, 1,735,108 ballots have been counted, and counties estimate that they have

9    623,544 ballots on hand that have not yet been counted. Of the ballots counted, 1,716,526 cast a

10   vote for Governor.

11           6.     As of the morning of August 7, 2020, unofficial counts reflect that the nine

12   individuals who appeared on the ballot as candidates for governor without paying a filing fee or

13   submitting petition signatures received 338; 531; 1,006; 1,558; 2,004; 3,261; 3,505; 3,613; and

14   6,966 votes.

15           7.     The deadline for minor party and independent candidates to file certificates of

16   nomination and petition signatures is 5:00 pm on August 7, 2020. As of the afternoon of

17   August 7, 2020, the Office of the Secretary of State has received seven certificates of nomination

18   and is currently reviewing the sufficiency of those certificates and verifying signatures. Two

19   certificates have already been deemed sufficient and the signatures verified, and candidates for

20   those minor parties will appear on the November 2020 general election ballot. The other five

21   certificates are still under review. I anticipate that this process will be completed by August 21,

22   2020.

23           8.     The Alliance Party filed a certificate of nomination nominating Roque De La

24   Fuente as its candidate for President of the United States. The Alliance Party submitted a consent

25   to nomination signed by Mr. De La Fuente and has provided signed petitions.

26


       SECOND DECLARATION OF LORI                        2                ATTORNEY GENERAL OF WASHINGTON
                                                                                1125 Washington Street SE
       AUGINO IN SUPPORT OF                                                          PO Box 40100
       DEFENDANT’S MOTION FOR                                                   Olympia, WA 98504-0100
       SUMMARY JUDGMENT                                                              (360) 753-6200
       No. 3:20-cv-05045-BHS
Case 3:20-cv-05045-BHS Document 37 Filed 08/07/20 Page 3 of 4
            Case 3:20-cv-05045-BHS Document 37 Filed 08/07/20 Page 4 of 4



1                                   CERTIFICATE OF SERVICE

2           I hereby certify, under penalty of perjury, that I electronically filed a true and correct

3    copy of the foregoing document with the Clerk of the Court of the Western District of

4    Washington by using the appellate CM/ECF system.

5           I certify that all participants in the case are registered CM/ECF users and that service

6    will be accomplished by the appellate CM/ECF system.

7           DATED this 7th day of August, at Olympia, Washington.

8                                                            s/Leena Vanderwood
                                                             LEENA VANDERWOOD
9                                                              Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       SECOND DECLARATION OF LORI                        4               ATTORNEY GENERAL OF WASHINGTON
                                                                               1125 Washington Street SE
       AUGINO IN SUPPORT OF                                                         PO Box 40100
       DEFENDANT’S MOTION FOR                                                  Olympia, WA 98504-0100
       SUMMARY JUDGMENT                                                             (360) 753-6200
       No. 3:20-cv-05045-BHS
